Title: Charles Adams to William Cranch, 14 March 1784
From: Adams, Charles
To: Cranch, William



Dear Cousin
Haverhill March 14th. 1784

NB This is not performing the promise of writing to one another every week. I know you can write if you have a mind to for you have as much enough time to write. I have just done getting my mornings lesson, began at the verbs in ao eo oo at the indicative mood have got the active voice out. Have I not been spry. Had I began Virgil when you went away. Oh yes well I have got the second Georgic out allmost; fifty lines is my common lesson. Ben Willes is very well only has got his nose broke by a brother. Oh William how careless I am. My letter is nothing but scrols but I hope you will find it out because I expect it will give you a great deal of pleasure. Since you went away We have got to keeping doves and we have got the bell up boy and we are fine folks here. Now do you mind and write a good long letter to me pretty soon.

Charles Adams

